                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

TONYA BAILEY,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )           No. 3:18-CV-167-RLJ-HBG
                                                  )
GIBSON HOTEL MANAGEMENT, INC.,                    )
and ROBERT L. WEBSTER, II,                        )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       Now before the Court is a Motion for Permission to Withdraw as Counsel of Record [Doc.

49], filed by Plaintiff’s counsel. For grounds, the Motion states that continuing representation will

cause counsel’s law firm great hardship because it will require it to put forth extensive time and

resources for which it may not be compensated. The Motion states that Plaintiff will not suffer

prejudice because the close of discovery is not until December 24, 2019, and the trial does not

commence until March 24, 2020. The Motion provides Plaintiff’s current address and telephone

number. In addition, Attorney Friauf states that Plaintiff was provided a copy of the Motion on

March 11, 2019. Plaintiff’s counsel certifies that he has met all the requirements of Local Rule

83.4(g).

       Pursuant to Local Rule 83.4, in order to withdraw from a case, an attorney must do the

following:

                       (1) File a motion with the Court requesting permission to
                       withdraw as counsel of record;
                       (2) Include in the motion the current mailing address and
                       telephone number of the client;

                       (3) Unless the motion is signed by both the attorney and the
                       client or a consent to the withdrawal signed by the client is
                       attached to the motion, provide a copy of the motion to the
                       client at least 14 days prior to the date the motion is filed;

                       (4) If a hearing date on the motion is set, certify in writing to
                       the Court that the client was served at least 7 days before the
                       hearing with notice (i) of the date, time, and place of hearing
                       and (ii) that the client as a right to appear and be heard on
                       the motion; and

                       (5) Certify to the Court that the above requirements have
                       been met.

       The Court finds that Attorney Friauf’s Motion to Withdraw complies with the Local Rules,

except he did not provide Plaintiff a copy of the Motion fourteen (14) days prior to filing. Here,

Attorney Friauf states that he provided a copy of the Motion to Plaintiff on March 11, 2019. The

Motion was filed on March 21, 2019, eleven days after sending Plaintiff a copy, as opposed to the

required fourteen (14) days. In any event, however, there has been no response to the Motion.

Because there has been no response to the Motion, the Court GRANTS the Motion for Permission

to Withdraw as Counsel of Record [Doc. 49]. The Court expects Attorney Friauf to provide copies

of any relevant documents to any future counsel for Plaintiff or directly to Plaintiff upon request.

Attorney Friauf is RELIEVED of his duties as counsel in this case.

       Plaintiff is hereby ADMONISHED that she is DEEMED to be proceeding pro se. Until

she obtains substitute counsel, it is her obligation to stay up to date on the status of this case and

comply with the deadlines set by the Court. Likewise, if she elects to proceed in this case without

an attorney, she is responsible for complying with all deadlines set by the Court and responding to

any requests for relief by other parties, see E.D. Tenn. L.R. 7.1. Plaintiff, like any other party, will

be expected to comply with the Federal Rules of Civil Procedure, the Local Rules, and the Court’s


                                                   2
Orders. The Clerk of Court is DIRECTED to mail a copy of this Memorandum and Order to

Plaintiff at the address provided in the Motion to Withdraw and to update ECF accordingly.

       IT IS SO ORDERED.

                                            ENTER:




                                            United States Magistrate Judge




                                               3
